Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 14, 2022.

Claim Amendments
           Applicant's amendment to the claims, filed 08/14/2022, is acknowledged. 
	Claims 1-9, 13-14, 17-20 are cancelled.
	Claims 22-24 are newly added.
	Claims 10 and 21 are amended.
	Claims 10-12, 15-16, 21-24 are pending.
Claims 10-12, 15-16, 21-24 are under examination. 

Priority
	The instant application 16/080,369 was filed on 08/28/2018. This application is a National Stage of International Application No. PCT/JP2017/007029 filed 02/24/2017, claiming priority based on Japanese Patent Application No.  JP2016-037519 filed 02/29/2016. 
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 03/15/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
	Applicant’s remarks filed 08/14/2022 have been carefully considered but are moot because Applicant’s amendment to the claims necessitated the new grounds of rejection presented in this Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12, 15-16, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
This rejection is newly applied.
	The claims are directed to a process, which is a statutory category of invention.
	With respect to the judicial exception, the claims are directed to an abstract idea in the form of a mental process, and thus directed to a judicial exception. Specifically, claim 10 recites a final method step of “evaluating whether the test substance inhibits the spheroid formation by automated operation measuring fluorescence from the wells”. Accordingly, the claimed method is directed to a mental process in the form of an evaluation or judgement of whether or not a test substance inhibits spheroid formation.
	The claims do not recite additional elements that integrate the judicial exception into a practical application. The method steps of “introducing”, “inoculating”, “culturing”, and “contacting” (steps 1-3) are directed to the necessary materials and preliminary steps required to performed the mental evaluation (step 4), and therefore amount to insignificant pre-solution activity to the judicial exception. Likewise, the limitation that the mental evaluation is based on an “automated operation measuring fluorescence from the wells” is directed to mere data gathering of the necessary information that may (or may not) be used as input to the mental evaluation. Moreover, the mental evaluation is recited at a high level of generality, and the claims do not recite how or in what way the fluorescence measurement factors in or informs the mental evaluation of whether or not the test substance inhibits spheroid formation. The additional elements, considered individually or in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception itself. Indeed, the mental evaluation is the final method step of the instantly claimed process. 
	Claim 24 recites additional method steps of “culturing”, “obtaining”, and “determining”. These additional method steps do not apply, rely on, or use the mental evaluation recited in claim 10, or the information obtained therefrom. Indeed, these additional method steps may occur before or after the mental evaluation recited in claim 10. For these reasons, the additional method steps of claim 24 amount to insignificant extra-solution activity to the judicial exception.
	For these reasons, the additional elements, considered individually or in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception itself.
The claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, are well-understood, routine, conventional activities previously known in the art. For example, Wang et al. “Drug Screening Identifies Niclosamide as an Inhibitor of Breast Cancer Stem-Like Cells”, PLoS One 8(9): e74538, 2013, pages 1-10, of record, discloses a method of screening for a substance that inhibits spheroid formation by culturing cells on a well plate having a lowly adsorptive bottom and evaluating whether the test substance inhibits spheroid formation. See page 2, col. 1-2, joining paragraph; page 6, col. 2; and Figures 3-4. 
Thus, claims 10-12, 15-16, 21-24 are not patent eligible subject matter. Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


	
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
This rejection is newly applied.
	The claim is directed to a process, which is a statutory category of invention.
	With respect to the judicial exception, the claim is directed to an abstract idea in the form of a mental process, and thus directed to a judicial exception. Specifically, the claim recites final method steps of calculating a Z’ value and “determining whether or not the Z’ value exceeds 0.5 to evaluate the screening conditions and accuracy”. Accordingly, the claimed method is directed to a mental process in the form of an evaluation or determination of whether or not the calculated Z’ value is greater than 0.5. 
	The claims do not recite additional elements that integrate the judicial exception into a practical application. The method steps of “introducing”, “inoculating”, “culturing”, “contacting”, and “evaluating” of claim 10 may occur before or after the mental evaluation of claim 24. These method steps do not apply, rely on, or use the mental evaluation recited in claim 24, or the information obtained therefrom. Accordingly, these steps of claim 10 amount to insignificant extra-solution activity to the judicial exception. The step of “culturing” recited in claim 24 is directed to the necessary materials and preliminary steps required to performed the mental evaluation of claim 24, and therefore amount to insignificant pre-solution activity to the judicial exception. Likewise, the step of “obtaining” the Z’ value from the recited mathematical relationship is directed to mere data gathering of the necessary information required as input to the mental evaluation (i.e. determining whether or not the obtained Z’ value is greater than 0.5). The recitation “to evaluate the screening conditions and accuracy” merely indicates an intended purpose of performing the recited mental evaluation. The additional elements, considered individually or in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception itself. Indeed, the mental evaluation of claim 24 is the final method step of the instantly claimed process. 
The claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, are well-understood, routine, conventional activities previously known in the art. For example, Wang et al. “Drug Screening Identifies Niclosamide as an Inhibitor of Breast Cancer Stem-Like Cells”, PLoS One 8(9): e74538, 2013, pages 1-10, of record, discloses a method of screening for a substance that inhibits spheroid formation by culturing cells on a well plate having a lowly adsorptive bottom and evaluating whether the test substance inhibits spheroid formation. See page 2, col. 1-2, joining paragraph; page 6, col. 2; and Figures 3-4. In addition, Zhang et al. (1999) “A Simple Statistical Parameter for Use in Evaluation and Validation of High Throughput Screening Assays” JOURNAL OF BIOMOLECULAR SCREENING, Volume 4, Number 2, pages 67-73, of record, teaches a screening window coefficient, called “Z-factor”, which is suitable for assay quality assessment for screenings. See Abstract. The Z-factor is defined by the equation: Z = 1 - (3 SD of sample + 3 SD of control) / |mean of sample - mean of control|, wherein SD is the standard deviation. A Z-factor value of 1 > Z ≥ 0.05 (i.e. a Z-factor value exceeding 0.5) provides an “excellent assay” rating to the screening. See Table 1 on page 71.
	Thus, claim 24 is not patent eligible subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 15-16, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 10 recites a step of contacting the cells with a test substance “before the spheroid is formed”. The limitation “the spheroid” in the phrase “before the spheroid is formed” lacks sufficient antecedent basis. Moreover, it is unclear how “the spheroid” exists as a limitation before formation of said “the spheroid”. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 21 recites “wherein each spheroid formed in each well comprises 0.1 x 103 cells to 10.0 x 103 cells”. The limitation “each spheroid formed in each well” in the phrase “wherein each spheroid formed in each well comprises 0.1 x 103 cells to 10.0 x 103 cells” lacks sufficient antecedent basis. Indeed, claim 10 does not recite that spheroids are formed in any of the wells. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 24 is drafted in such a way that the subject matter Applicant is attempting to claim is generally unclear and indefinite as follows:
The claim recites a step of “culturing the cells in the wells treated with a control substance without contacting with the test substance”. The limitation “the cells in the wells treated with a control substance” lacks sufficient antecedent basis. The claims do not previously recite any population of cells that have been treated with a control substance. It is not clear what population of cells is being referred to by “the cells”.
The claim recites a step of “culturing the cells in the wells treated with a control substance without contacting with the test substance”. The limitation “without contacting with the test substance” is indefinite because the claim fails to recite what is not contacted with the test substance, e.g. the “cells”, the “well plate”, the “spheroid”, the “reporter gene”, etc.
The limitation “the spheroid” in the phrase “thereby allowing the cells to form the spheroid” lacks sufficient antecedent basis”. The claims do not previously recite that spheroids are formed in any of the wells. Moreover, it is unclear how “the spheroid” exists as a limitation before formation of said “the spheroid”.
The claim further recites a step of “obtaining a Z' value from measurement on the wells treated with the control substance, the Z' value being determined by the following equation: Z' = 1 - (3 SD of 100% control + 3 SD of 0% control)/(mean of 100% control - mean of 0% control) in which SD is a standard deviation”. This limitation is generally unclear and indefinite. It is not clear what “measurement” is performed on the wells treated with the control substance, e.g. fluorescence, metabolic activity, spheroid diameter, temperature, etc. The phrases “100% control” and “0% control” is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the meaning and/or scope of the phrases “100% control” and “0% control”. Accordingly, it is not clear how one is supposed to find the “standard deviation” or “mean” of “100% control” and “0% control”. For example, although the claim previously recites a “control substance”, it is not clear how one is to find a “standard deviation” or “mean” of a “control substance”. The meaning of the term “control” in the recited Z’ equation is undefined and unclear. Moreover, how or in what way “100% control” is different than “0% control” is undefined and unclear. For example, it is unclear what the percentages refer to.
The claim recites a step of “determining whether or not the Z’ value exceeds 0.5 to evaluate the screening conditions and accuracy”. The recitation is generally indefinite because the claim fails do indicate what “conditions of the screening are to be evaluated. In addition, it is not clear what “accuracy” refers to. That is, it is unclear what the “accuracy” of the screening means or refers to.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is newly applied.
This is a new matter rejection.
Claim 22 recites that the cells are contacted with the test substance “one day after the inoculation or earlier”. The recitation “one day after the inoculation or earlier” specifically embraces any time between (1) immediately after inoculation and (2) one day after inoculation. Paragraph 48 of the specification discloses that the drug is added “immediately after the inoculation, or one day after the inoculation”. That is, the specification describes adding the drug or test substance either immediately after inoculation OR one day after inoculation. However, the specification does not disclose or suggest that the drug or test substance may be added any time between (1) immediately after inoculation and (2) one day after inoculation. Accordingly, claim 22 is directed to new matter.


Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is newly applied.
This is a new matter rejection.
	Claim 24 is directed to new matter for the reasons that follow:
	The Z’ equation as it appears in claim 24 is not found in specification as filed. The Z’ equation recited in claim 24 is not the same as the Z’ equation disclosed in paragraphs 10 and 58. The terms “100% control” and “0% control” appear nowhere in the specification as filed.
	Sufficient written support for a step of “culturing the cells in the wells treated with a control substance without contacting with the test substance, thereby allowing the cells to form the spheroid” is not found in the specification as filed. The term “control substance” appears nowhere in the specification as filed. Sufficient written support for a control substance “allowing the cells to form the spheroid” is not found. Paragraph 34 discloses that the screening “may be performed by using a substance of which anti-cancer action is known as a control, besides the test substance”. However, a control substance with known “anti-cancer action”, as disclosed in the specification, is not equivalent to, or necessarily the same as, a control substance “allowing the cells to form the spheroid”, as recited in the claim.
	Accordingly, the subject matter of claim 24 is directed to new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15-16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Drug Screening Identifies Niclosamide as an Inhibitor of Breast Cancer Stem-Like Cells”, PLoS One 8(9): e74538, 2013, pages 1-10, of record; in view of Japanese patent document JPH06327462 A to Masayuki et al. (published: 1994), of record in IDS; and Karlsson et al. “Loss of cancer drug activity in colon cancer HCT-116 cells during spheroid formation in a new 3-D spheroid cell culture system” Experimental cell research Vol. 318,13 (2012): 1577-85, of record.
This rejection is newly applied.
Regarding claim 10, Wang discloses a method of screening for a substance that inhibits spheroid formation comprising:
inoculating a population of cells on a well plate on which a plurality of wells is regularly arranged, wherein each of the wells has a lowly adsorptive bottom, at a density effective for formation of a spheroid,
culturing the cells in the plurality of the wells,
contacting the cells with a test substance before a spheroid is formed, and
evaluating whether the test substance inhibits spheroid formation.
See page 2, col. 1-2, joining paragraph; page 6, col. 2; and Figures 3-4.
Wang does not disclose that the well plate having a lowly adsorptive bottom has a U-shaped section. 
Prior to the effective filing date of the instantly claimed invention, Masayuki is considered relevant prior art for teaching a method of spheroid formation by a step of inoculating a population of cells on a well plate on which a plurality of wells is regularly arranged, wherein each of the wells has a lowly adsorptive bottom having a U-shaped section, at a density effective for formation of spheroid. See Abstract, “A cell is seeded into a multi-plate having … a plurality of wells whose bottom surface has … a hemispherical shape… and whose surface is hydrophilic, and 1 cell aggregates are formed per 1 containers … a spherical cell aggregate naturally forms with progress of culture, … and a size of a cell aggregate is easily controlled. It is possible to form many cell aggregates having substantially the same size and function”; paragraph 11, “The basic shape of the culture container used in the present invention may be … a hemispherical shape (a U-shaped cross section)”; and Figures 1-2. Masayuki further teaches using the cell culture for “evaluation of drugs” (see Abstract; paragraph 20). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute the well plate having a lowly adsorptive bottom, as taught by Wang, with a well plate having a lowly adsorptive bottom that has a U-shaped cross section, as taught by Masayuki, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Wang does not disclose steps of introducing a reporter gene encoding a green fluorescent protein (GFP) into the population of cells and, after contacting the cells with the test substance, measuring fluorescence from the cells by automated operation.
Prior to the effective filing date of the instantly claimed invention, Karlsson teaches a method of screening for a substance that acts on spheroid formation (see Abstract) comprising steps of 
introducing a reporter gene encoding a GFP protein into a population of cells (page 1578),
culturing the cells on a well plate at a density effective for formation of a spheroid (page 1578, col. 1),
contacting the cells with a test substance (page 1579, col. 1), and
measuring fluorescence from the cells by automated operation to evaluate the action of the test substance on spheroid formation (page 1579, col. 2; and pages 1582-1583).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Wang to further comprise steps of introducing a reporter gene encoding a green fluorescent protein (GFP) into the population of cells and, after contacting the cells with the test substance, measuring fluorescence from the cells by automated operation, as taught by Karlsson, with a reasonable expectation of success because Karlsson teaches that GFP-labeling does not affect cellular phenotype and allows simplified measurement of drug cytotoxicity (pages 1582-1583).
Regarding claim 11, Wang teaches that the cells are cancerous (page 2, col. 1). Karlsson teaches that the cell are cancerous cells (see page 1578, col. 1). Masayuki teaches that the cells are cancerous (paragraphs 23-24).
Regarding claim 12, Wang teaches an inoculation density of 6,000 cells per well in 100 µL (page 2, col. 1-2, joining paragraph), which is equivalent to 6 x 104 cells/mL. Masayuki teaches inoculation at a density of 1 x 103 cells/mL and 1.5 x 105 cells/mL (paragraphs 23 and 26). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, as taught by Wang. In addition, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, as taught by Masayuki, a prima facie case of obviousness exists. Moreover, differences in concentration or density will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or density is critical. See MPEP 2144.05. Thus, considering that Wang and Masayuki both teach that their respectively disclosed inoculation densities are effective for spheroid formation, the claimed range of 1.0 x 104 to 3.0 x 104 cells/mL, as recited in claim 12, would have been prima facie obvious over the cited prior art. 
Alternatively, Karlsson teaches inoculation of 200 µl cell suspension comprising 5 x 103 cells (see page 1578, col. 1), which is equivalent to a density of 2.5 x 104 cell/mL, and lies within the recited range of 1.0 x 104 to 3.0 x 104 cells/mL. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute an inoculation density of 6 x 104 cells/mL, as taught by Wang, with an inoculation density of 2.5 x 104 cell/mL, as taught by Karlsson, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, and Wang and Karlsson both teach that their respectively disclosed inoculation densities are effective for spheroid formation. 
Regarding claim 15, Wang teaches a 96-well plate (page 2, col. 1-2, joining paragraph). Karlsson teaches a well-plate comprising 96 wells (see page 1578, col. 1). Masayuki teaches that the well plate has 96 wells (see paragraph 11 and Figure 2).
Regarding claim 16, the claim recites “wherein the test substance is a candidate compound of anticancer agent”. This recitation does not clearly change or limit the structure and manipulative actions of the instantly claimed method because the recitation merely indicates an intended purpose of the instantly claimed method and does not provide any distinct definition of any of the claimed structure and manipulative actions. In particular, the claimed method is directed to a screening of compounds with unknown functional properties, and therefore the “test compound” embraces both compounds that inherently possess anticancer properties and compounds that do not inherently possess anticancer properties, under the broadest reasonable interpretation. For these reasons, and for those discussed above, the limitations of claim 16 do not patentably distinguish the claimed method from the combined teachings of the cited prior art as set forth in this rejection.
Regarding claim 21, Wang plates 6,000 cells per well (page 2, col. 1-2, joining paragraph), which is equivalent to 6.0 x 103 cells per well. Karlsson plates 5 x 103 in each well (page 1578, col. 1). Masayuki seeds 0.2 mL of cell suspension at a concentration of 1 x 103 cells/mL (paragraph 23), which is equivalent to 0.2 x 103 cells. Accordingly, the limitations of claim 21 are fairly taught by the cited prior art, and therefore the limitations of claim 21 would have been prima facie obvious over the cited prior art.
Regarding claim 22, Wang teaches that the cells are contacted with the test substance immediately after the inoculation (page 2, col. 1-2, joining paragraph).
Regarding claim 23, Wang teaches that the cells are inoculated as a cell suspension (see “Spheroid Culture” and “High-throughput Drug Screening Assay” on page 2). Karlsson teaches that the cells are inoculated as a cell suspension (see “Formation of spheroids” on page 1578). Masayuki teaches that the cells are inoculated as a cell suspension (paragraph 23).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Drug Screening Identifies Niclosamide as an Inhibitor of Breast Cancer Stem-Like Cells”, PLoS One 8(9): e74538, 2013, pages 1-10, of record; Japanese patent document JPH06327462 A to Masayuki et al. (published: 1994), of record in IDS; and Karlsson et al. “Loss of cancer drug activity in colon cancer HCT-116 cells during spheroid formation in a new 3-D spheroid cell culture system” Experimental cell research Vol. 318,13 (2012): 1577-85, of record, as applied to claims 10-12, 15-16, 21-23 above; in further view of Zhang et al. (1999) “A Simple Statistical Parameter for Use in Evaluation and Validation of High Throughput Screening Assays” JOURNAL OF BIOMOLECULAR SCREENING, Volume 4, Number 2, pages 67-73, of record.
This rejection is newly applied.
Regarding claim 24, Wang teaches culturing a population of cells treated with a control substance without contacting the cell population with the test substance, thereby allowing spheroid formation. See page 6, col. 2; see Figures 3-4. Karlsson teaches culturing a population of cells treated with a control substance without contacting the cell population with the test substance. See pages 1578-1579, joining paragraph; see Figures 3-6.
Claim 24 further recites steps of obtaining a Z’ value from a measurement on the wells treated with the control substance and determining whether or not the Z’ value exceeds 0.5 to evaluate the screening conditions and accuracy. The claim recites a particular mathematical relationship for calculating the Z’ value. Prior to the effective filing date of the instantly claimed invention, Zhang teaches a screening window coefficient, called “Z-factor”, which is suitable for assay quality assessment for screenings. See Abstract. The Z-factor is defined by the equation: Z = 1 - (3 SD of sample + 3 SD of control) / |mean of sample - mean of control|, wherein SD is the standard deviation. A Z-factor value of 1 > Z ≥ 0.05 (i.e. a Z-factor value exceeding 0.5) provides an “excellent assay” rating to the screening. See Table 1 on page 71. Therefore, it would have been prima facie obvious to modify the method of Wang to further comprise steps of obtaining a Z’ value from a measurement on the wells treated with the control substance and determining whether or not the Z’ value exceeds 0.5, as taught by Zhang, with a reasonable expectation of success in order to assess the assay quality of the screening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633